The offense is murder, punishment fixed at confinement in the penitentiary for a period of six years.
A dismissal must be ordered for the want of a sentence. The *Page 408 
sentence is the final judgment and is an essential pre-requisite to the jurisdiction of this court. See Art. 856, C. C. P.; Vernon's Texas Crim. Stat., Vol. 2, p. 851, and cases collated; Branch's Ann. Texas P. C., p. 338, Sec. 667; also Bennett v. State, 80 Tex.Crim. Rep..
The appeal is dismissed.
Dismissed.
                    ON MOTION FOR REHEARING.